Citation Nr: 0609326	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-02 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The Board notes that rating decisions issued by the RO in 
August 1996, January 1997, June 1997, and October 1997, 
denied the veteran's claim of entitlement to service 
connection for PTSD.  In May 2000, the veteran filed an 
application to reopen his claim of entitlement to service 
connection for PTSD.  In the February 2002 decision on 
appeal, the RO characterized the issue as entitlement to 
service connection for PTSD, but noted that prior decisions 
had previously denied the claim.  Also, in such decision, as 
well as the October 2002 statement of the case and the 
October 2004 and June 2005 supplemental statements of the 
case, the RO addresses the veteran's claim on the merits.  
The Board is, however, required to consider the issue of 
finality prior to any consideration on the merits, see 
38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also Barnett v. 
Brown, 8 Vet. App. 1 (1995), and as such, the issue has been 
recharacterized as shown on the first page of this decision.  


REMAND

On his substantive appeal, received in February 2003, the 
veteran's representative indicated that the veteran requested 
an in-person Travel Board hearing.  Such hearing has not been 
scheduled and, therefore, a remand is necessary to afford the 
veteran his requested personal hearing before a Veterans Law 
Judge at the RO.  See 38 C.F.R. § 20.703 (2005).  

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled for a 
personal hearing at the RO before a 
Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

